DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measurer configured to measure data " and "controller configured to control" in claims 13-15 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 13-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the diameter of the first substrate holder".  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “measurer configured to measure data” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the claimed function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 6, 13-5, and 20 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 10357867, "Lin").
1. Lin teaches a polishing apparatus comprising: 
	a first substrate holder (wafer table 610) arranged to hold a substrate (700) coated with a film (col. 3 line 49 - col. 4 line 13); 
	a first pad holder (651) arranged to hold a first pad (653); and 
	a first driver configured to translate the first pad on a surface of the film so as to cause the first pad to polish the film (axle 654).
It is not entirely clear whether Lin teaches every element in a single embodiment, as Lin does not clearly distinguish between individual embodiments. However, combining the various teachings of Lin would have been obvious to a person having ordinary skill in the art at the time of the invention as the combination of the various known prior art elements taught by Lin according to known methods also taught by Lin in a fashion that would yield predictable results.

4. Lin teaches the polishing apparatus according to claim 1, further comprising: 
	a second pad holder (652) configured to hold a second pad (657); and 
	a second driver configured to rotate the second pad on the surface of the film so as to cause the second pad to polish the film (axle 658).

5. Lin teaches the polishing apparatus according to claim 4, wherein the second pad holder has a circular shape in plan-view (col. 10 lines 41-65).

6. Lin teaches the polishing apparatus according to claim 4, wherein a diameter of the second pad holder is shorter than the diameter of the first substrate holder (see fig. 14).

7. Lin teaches the polishing apparatus according to claim 4, wherein the first or second pad holder is configured to apply to the first pad or the second pad an asymmetrical load with respect to a center plane or a center axis of the first pad or the second pad (the load from first pad holder would be asymmetrical with respect to a center plane or axis of second pad, see fig. 14).

8. Lin teaches the polishing apparatus according to claim 4, wherein the first pad or the second pad has a curved or inclined side surface at least on a center axis side of the substrate (pad is cylindrical, so outer edge of pad is curved, see col. 10 lines 41-65).

9. Lin teaches the polishing apparatus according to claim 4, wherein a surface of the first pad or the second pad has friction coefficients of an asymmetrical distribution with respect to a center plane or a center axis of the first or second pad (pads may have different surface textures, see col. 11 lines 1-3; manufacturing inconsistencies will inherently result in non-constant distributions of local friction coefficients across bottom of one pad, which will be asymmetrical distribution relative to the central axis of the other pad).

10. Lin teaches the polishing apparatus according to claim 1, further comprising: a third pad holder arranged to hold a third pad (table under pad 600, see fig. 6); and a third driver configured to rotate the substrate on a surface of the third pad so as to cause the third pad to polish the film (motor 670 rotates polishing head 610).
The cited embodiment of Lin teaches that 610 acts as both first and second substrate holder (see fig. 6). Lin also teaches an embodiment wherein there is a dedicated substrate holder for face-up polishing (see fig. 1). Combining the two embodiments such that there were separate tables would have been obvious to a person of ordinary skill as the combination of known prior art elements according to known methods in a fashion that would yield predictable results.

11. Lin teaches the polishing apparatus according to claim 10, wherein the third pad holder has a circular shape in plan-view (see fig. 6).

12. Lin teaches the polishing apparatus according to claim 10, wherein a diameter of the third pad holder is longer than a diameter of the second substrate holder (see fig. 6).

13. Lin teaches the polishing apparatus according to claim 10, further comprising: a measurer configured to measure data concerning the substrate or the film during or after polishing of the film by the third pad (metrology tools 630); and a controller configured to control polishing of the film by the first pad based on the measured data (system controller 620, see col. 11 lines 22-43).

14. Lin teaches the polishing apparatus according to claim 13, wherein the data measured concerning the substrate or the film includes a film thickness of the film (layer thickness, see col. 11 line 25).

15. Lin teaches the polishing apparatus according to claim 13, wherein the controller is configured to control a load, a translation speed, or a swinging distance of the first pad during polishing of the film based on the measured data (see col. 11 lines 35-43).

16. Lin teaches a polishing method comprising: 
	holding a substrate coated with a film (700) by a first substrate holder (610); 
	holding a first pad (653) by a first pad holder (651); and 
	translating the first pad on a surface of the film by a first driver (axle 654) so as to cause the first pad to polish the film (col. 14 lines 12-37).
It is not entirely clear whether Lin teaches every element in a single embodiment, as Lin does not clearly distinguish between individual embodiments. However, combining the various teachings of Lin would have been obvious to a person having ordinary skill in the art at the time of the invention as the combination of the various known prior art elements taught by Lin according to known methods also taught by Lin in a fashion that would yield predictable results.

17. Lin teaches the polishing method according to claim 16, further comprising: holding a second pad (657) by a second pad holder (652); and rotating the second pad on a surface of the film by a second driver (axle 658) so as to cause the second pad to polish the film (col. 14 lines 12-37).

18. Lin teaches the polishing method according to claim 17, wherein the polishing by the first pad and the polishing by the second pad are simultaneously performed (col 14 lines 33-37).

19. Lin teaches the polishing method according to claim 16, further comprising: holding a third pad by a third pad holder (table under pad 600, see fig. 6); and prior to the polishing of the film by the first pad, rotating the substrate on a surface of the third pad by a third driver so as to cause the third pad to polish the film (polishing described in fig. 15).
The cited embodiment of Lin teaches that 610 acts as both first and second substrate holder (see fig. 6). Lin also teaches an embodiment wherein there is a dedicated substrate holder for face-up polishing (see fig. 1). Combining the two embodiments such that there were separate substrate holders would have been obvious to a person of ordinary skill as the combination of known prior art elements according to known methods in a fashion that would yield predictable results.

20. Lin teaches the polishing method according to claim 19, further comprising: measuring, by a measurer, data concerning the substrate or the film during or after polishing of the film by the third pad; and controlling, by a controller, the polishing of the film by the first pad based on the measured data.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Golzarian et al. (US 6976907, "Golzarian").
2. Lin teaches the polishing apparatus according to claim 1. Although Lin does teach the use of multiple types of pad holders (see Lin col. 7 lines 14-16), it does not teach that the first pad holder has a linear shape in plan-view.
However, Golzarian teaches the use of a linear pad for polishing the surface of a substrate (see Golzarian figs. 1-3). It would have been obvious for a person having ordinary skill in the art to replace the circular pad of Lin with a linear pad as taught by Golzarian, as doing so would simply be using a different type of pad holder as suggested by Lin. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Khoury et al. (US 6620029, "Khoury").
3. Lin teaches the polishing apparatus according to claim 1.  Although Lin does teach the use of multiple types of pad holders (see Lin col. 7 lines 14-16) it does not teach that a length of a longer side of the first pad holder is longer than a diameter of the first substrate holder.
However, Khoury teaches a polishing apparatus having a polishing pad (36) mounted on a pad holder (roller assembly 22) wherein the length of the pad holder is longer than a diameter of the substrate holder (20, see Khoury fig. 3).
It would have been obvious for a person having ordinary skill in the art to replace the circular pad of Lin with a linear pad as taught by Khoury, as doing so would simply be using a different type of pad holder as suggested by Lin.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723